Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

BY AND AMONG

AMEDISYS, INC.,

AMEDISYS HOLDING, L.L.C.

AND

PAUL B. KUSSEROW

DATED AS OF SEPTEMBER 27, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

Section 1.

 

Recitals

     2  

Section 2.

 

Definitions

     2  

Section 3.

 

Term

     4  

Section 4.

 

Title, Position, Duties and Responsibilities

     4  

Section 5.

 

Base Salary; Bonus; Equity Awards

     5  

Section 6.

 

Employee Incentive Compensation and Benefit Programs

     6  

Section 7.

 

Reimbursement of Legal Fees and Business and Other Expenses

     7  

Section 8.

 

Termination of Employment

     7  

Section 9.

 

Confidentiality; Cooperation with Regard to Litigation; Non-Disparagement;
Return of Company Materials

     14  

Section 10.

 

Non-competition/Prior Employment Covenants

     16  

Section 11.

 

Non-solicitation of Employees and Customers

     17  

Section 12.

 

Intentionally Omitted

     17  

Section 13.

 

Remedies

     17  

Section 14.

 

Resolution of Disputes

     18  

Section 15.

 

Potential Reduction in Payments

     19  

Section 16.

 

Effect of Agreement on Other Benefits

     20  

Section 17.

 

Assignability: Binding Nature; Solidary Obligations

     20  

Section 18.

 

Representation

     20  

Section 19.

 

Entire Agreement

     21  

Section 20.

 

Amendment or Waiver

     21  

Section 21.

 

Severability

     21  

Section 22.

 

Survival

     21  

Section 23.

 

Beneficiaries/References

     21  

Section 24.

 

Governing Law/Exclusive Jurisdiction

     22  

Section 25.

 

Notices

     22  

Section 26.

 

Captions

     22  

Section 27.

 

Counterparts

     23  

Section 28.

 

Section 409A Compliance

     23  

 

1



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of September 27, 2018, by and among Amedisys, Inc., a Delaware
corporation having its headquarters at 3854 American Way, Suite A, Baton Rouge,
Louisiana, 70816 (“Amedisys” or the “Company”), Amedisys Holding, L.L.C., a
Louisiana limited liability company having its headquarters at 3854 American
Way, Suite A, Baton Rouge, Louisiana 70816 (“Holding”), and Paul B. Kusserow, a
person of the age of majority (“Executive”).

RECITALS

WHEREAS, the Company, Holding and the Executive (individually a “Party” and
together the “Parties”) have entered into that certain Employment Agreement,
dated as of December 11, 2014, pursuant to which the Executive has been serving
as the Company’s President and Chief Executive Officer (the “Existing Employment
Agreement”); and

WHEREAS, the Parties hereto wish to amend and restate the Existing Employment
Agreement to (a) extend the term of the Existing Employment Agreement,
(b) provide for additional equity awards to Executive as set forth herein, and
(c) make certain other amendments and modifications to the Existing Employment
Agreement, subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Parties agree to be bound in accordance with the
terms of this Agreement.

Section 1.    Recitals. The above Recitals are incorporated herein by this
reference.

Section 2.    Definitions.

 

  (a)

The terms below are used in this Agreement, including the preamble and recitals,
as so defined. As used herein, the following terms shall have the following
meanings:

“2019 Equity Awards” shall have the meaning set forth in Section 5(c).

“AAA” shall have the meaning set forth in Section 14.

“Agreement” shall have the meaning set forth in the preamble above.

“Amedisys” shall have the meaning set forth in the preamble above.

“Base Salary” shall have the meaning set forth in Section 5(a).

“Board” shall have the meaning set forth in Section 4(d).

“Cause” shall have the meaning set forth in Section 8(b).

“Change in Control” shall have the meaning set forth in Section 8(c).

“COBRA” shall have the meaning set forth in Section 8(c).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor provision of law, and the regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Committee” shall have the meaning set forth in Section 5(a).

“Company” shall have the meaning set forth in the preamble above.

“Confidential Information” shall have the meaning set forth in Section 9(c).

“Coverage Period” shall have the meaning set forth in Section 8(c).

“Current Performance Period RSUs” shall have the meaning set forth in
Section 5(c)(vii).

“Disability” shall have the meaning set forth in Section 8(a).

“Earliest Payment Date” shall mean (i) if the amount paid is subject to
Section 409A of the Code and does not qualify for an exemption under
Section 409A of the Code or regulations or other guidance promulgated
thereunder, the fifty-second (52nd) day after Executive’s termination of
employment and (ii) if the amount paid is not subject to Section 409A of the
Code or qualifies for an exemption under Section 409A of the Code or regulations
or other guidance promulgated thereunder, the earlier of the date in (i) above
or the first date that Executive’s release of claims (as described in
Section 8(h)) becomes irrevocable.

“Effective Date” shall have the meaning set forth in Section 3(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excise Tax” shall have the meaning set forth in Section 15(a).

“Executive” shall have the meaning set forth in the preamble above.

“Existing Employment Agreement” shall have the meaning set forth in the Recitals
above.

“Fair Market Value” shall have the meaning set forth in Section 6.

“409A Payment Date” shall have the meaning set forth in Section 8(i).

“Good Reason” shall have the meaning set forth in Section 8(c).

“Holding” shall have the meaning set forth in the preamble above.

“Net After-Tax Receipt” shall have the meaning set forth in Section 15(b).

“Party” shall have the meaning set forth in the Recitals above.

“Parties” shall have the meaning set forth in the Recitals above.

“Payments” shall have the meaning set forth in Section 15(a).

“Restricted Area” shall have the meaning set forth in Section 10(a).

“Restricted Business” shall have the meaning set forth in Section 10(a).

 

3



--------------------------------------------------------------------------------

“Restriction Period” shall have the meaning set forth in Section 10(b).

“Severance Period” shall have the meaning set forth in Section 8(c).

“Subsidiary” shall have the meaning set forth in Section 9(d).

“Target Bonus” shall have the meaning set forth in Section 5(b).

“Third Party” shall have the meaning set forth in Section 15(d).

“Term” shall have the meaning set forth in Section 3(a).

“Willful” shall have the meaning set forth in Section 8(b).

 

  (b)

References to “Sections,” “Subsections,” and “Attachments” shall be to Sections,
Subsections and Attachments, respectively, of this Agreement unless otherwise
specifically provided. Any of the terms defined in Section 2(a) may, unless the
context otherwise requires, be used in the singular or the plural depending on
the reference. In this Agreement, “hereof,” “herein,” “hereto,” “hereunder” and
the like mean and refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which the respective word appears;
words importing gender include the other gender; references to “writing” include
email, printing, typing lithography and other means of reproducing words in a
tangible or visible form; the words “including,” “includes” and “include” shall
be deemed to be followed by the words “without limitation;” references to
agreements and other contractual instruments shall be deemed to include
subsequent amendments, assignments, and other modifications thereto, but only to
the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to Parties include their
respective permitted successors and assigns; and all references to statutes and
regulations shall include any amendments of same and any successor statutes and
regulations.

Section 3.    Term.

The term of Executive’s employment under this Agreement (the “Term”) shall
commence on September 27, 2018 (the “Effective Date”), and expire on
December 16, 2021 unless terminated prior thereto in accordance herewith. This
Agreement shall not be automatically renewable and, unless mutually extended by
the Parties by an agreement in writing, shall terminate upon the expiration of
the Term; provided, however, that simultaneously with the expiration of the Term
and termination of this Agreement, Executive’s employment shall continue on an
“at will” basis unless or until such “at will” employment is terminated by the
Company or Executive by notice in writing.

Section 4.    Title, Position, Duties and Responsibilities.

 

  (a)

Generally. Executive shall serve as President and Chief Executive Officer of the
Company. Executive shall have and perform such duties, responsibilities, and
authorities as are customary for the President and Chief Executive Officer of
corporations of similar size and businesses as the Company as they may exist
from time to time and as are consistent with such positions and status.
Executive shall devote all of his business time and attention (except for
periods of vacation or absence due to illness and other activities permitted
pursuant to Section 4(b)) and his best efforts, abilities, experience and talent
to the position of President and Chief Executive Officer and for the Company’s
businesses.

 

4



--------------------------------------------------------------------------------

  (b)

Other Activities. Subject to Section 10, nothing in this Agreement shall
preclude Executive from (i) serving on the board of directors of other
for-profit entities as set forth in this Section 4(b), (ii) engaging in
charitable activities and community affairs, and (iii) managing his personal
investments and affairs, provided that such activities do not materially
interfere with the proper performance of his duties and responsibilities under
this Agreement. Executive shall be permitted, after prior consultation with and
approval of the Board, to serve on the Boards of Directors of up to three
(3) private, for-profit entities in addition to serving on the Company’s Board.
Executive acknowledges and agrees that the board service contemplated by this
Section 4(b) shall be in lieu of, and not in addition to, the board service
permitted under the Company’s Corporate Governance Guidelines.

 

  (c)

Place of Employment. Executive’s principal place of employment shall be the
executive offices of the Company located in Nashville, Tennessee.

 

  (d)

Rank of Executive Within Company. As President and Chief Executive Officer of
the Company, Executive shall be the Company’s highest ranking executive and
Executive shall report directly to the Board of Directors of the Company (the
“Board”).

 

  (e)

Board Membership. Until the expiration of the Term, the Company shall use its
reasonable best efforts, to the extent not inconsistent with applicable laws,
rules, and regulations and good governance standards, to nominate and cause the
election of Executive to the Board. If Executive is not serving on the Board at
any time during the Term, Executive shall be entitled to terminate this
Agreement and be entitled to the remedies provided in Section 8(c) for a
termination without Cause/for Good Reason. For so long as he is serving on the
Board, Executive agrees to serve as a member of any committee of the Board to
which he is elected. Executive agrees that upon the termination of his
employment he shall also be deemed to resign from the Board and from the board
of directors or equivalent governing body of any of the Company’s subsidiaries
or affiliates.

Section 5.    Base Salary; Bonus; Equity Awards.

 

  (a)

Base Salary. Executive shall be paid an annualized salary, payable in accordance
with the regular payroll practices of the Company, of not less than Nine Hundred
Thousand Dollars ($900,000) (“Base Salary”). The Base Salary shall be reviewed
for increase (but not decrease) by the Compensation Committee (the “Committee”)
of the Board no less than annually.

 

  (b)

Bonus. Executive shall be eligible to participate in an annual incentive (cash
bonus) plan with threshold, target and maximum award opportunities approved from
year to year by the Committee. The amount of target annual incentive approved by
the Committee for any given year is herein referred to as the “Target Bonus” and
subject to approval by the Committee, shall not be less than twenty-five percent
(25%) of the Executive’s Base Salary. Entitlement to and payment of an annual
incentive bonus is subject to the approval of the Committee.

 

5



--------------------------------------------------------------------------------

  (c)

Equity Awards.

(i)    Subject to approval of the Committee, Executive will be granted, on
January 2, 2019, (A) 36,819 time-based restricted stock units using the form of
Restricted Stock Unit Award Agreement attached to this Agreement as Exhibit A,
(B) time-based stock options to purchase 80,602 shares of the Company’s common
stock using the form of Stock Option Award Agreement attached to this Agreement
as Exhibit B, and (C) 73,638 performance-based restricted stock units using the
form of Performance-Based Restricted Stock Unit Award Agreement attached to this
Agreement as Exhibit C (collectively, the “2019 Equity Awards”).

(ii)    Unless his employment is terminated for Cause, Executive shall have
until the earlier of (A) the expiration date of any option granted pursuant to
this Agreement and (B) 90 days following termination of employment in which to
exercise any of such options that were vested on the date of termination. If his
employment is terminated for Cause, there shall be no post-termination exercise
period and all vested and unvested options shall terminate immediately upon
termination of employment.

(iii)    Unless vesting is accelerated pursuant to the terms of this Agreement,
the unvested 2019 Equity Awards will be forfeited upon a termination of the
Executive’s employment with the Company; provided that, for purposes of clarity,
any option award that is vested as of the date of termination may continue to be
exercised post-termination to the extent contemplated by Section 5(c)(ii); and
provided further that, notwithstanding anything in this Agreement to the
contrary, the third and final tranche of the time-based restricted stock units
shall vest as set forth in Section 2 of the Restricted Stock Unit Award
Agreement attached to this Agreement as Exhibit A, the third and final tranche
of the time-based stock options shall vest as set forth in Section 1(b) of the
Stock Option Award Agreement attached to this Agreement as Exhibit B, and the
performance-based restricted stock units shall vest as set forth in Schedule I
to the Performance-Based Restricted Stock Unit Award Agreement attached to this
Agreement as Exhibit C, so long as Executive’s employment with the Company did
not terminate prior to the end of the Term set forth in Section 3 of this
Agreement.

(iv)    Upon a Change in Control, the 2019 Equity Awards shall vest as set forth
in Section 8(e)(vi).

In no case shall Executive be awarded any options or stock appreciation rights
with an exercise price less than 100% of Fair Market Value. For purposes of this
Agreement, “Fair Market Value” shall be equal to the price of the Company’s
stock on the date of grant of such award as determined pursuant to the related
award and underlying equity plan.

Section 6.    Employee Incentive Compensation and Benefit Programs.

While Executive remains employed by the Company, Executive shall be entitled to
participate, consistent with his rank and position (to the extent applicable),
in addition to the incentive plans referenced in Section 5, in such other
compensation (other than equity compensation), pension and welfare benefit plans
and programs of the Company as are made available to the Company’s senior level
executives or to its employees generally, as such plans or programs may be in
effect from time to time, including, without limitation, deferral, health,
medical, dental, long-term disability, travel accident and life insurance plans,
subject to eligibility. The Company, in its sole discretion, expressly retains
the right to modify or terminate any such compensation, pension and welfare
benefit plans and programs referenced in this Section 6.

 

6



--------------------------------------------------------------------------------

Section 7.    Reimbursement of Legal Fees and Business and Other Expenses.

 

  (a)

Legal Fees. No later than December 31, 2018, the Company shall reimburse
Executive for his reasonable legal costs incurred in connection with negotiating
this Agreement up to a maximum of $15,000.

 

  (b)

Business and Other Expenses. Executive is authorized to incur reasonable
expenses in carrying out his duties and responsibilities under this Agreement,
and the Company shall promptly reimburse him for all such business expenses
incurred in connection therewith, subject to timely presentation of
IRS-acceptable itemized and documented accounts of such expenses in accordance
with the Company’s business expense reimbursement policies. To the extent
subject to Section 409A of the Code, all such reimbursements under this
Section 7 will be made in any event no later than the last day of Executive’s
taxable year following the taxable year in which the expense was incurred. The
expenses reimbursed by the Company during any taxable year of Executive will not
affect the expenses reimbursed by the Company in another taxable year. Further,
this right to reimbursement is not subject to liquidation or exchange for
another benefit.

Section 8.    Termination of Employment.

 

  (a)

Termination Due to Death or Disability. In the event Executive’s employment with
the Company is terminated due to his death or Disability (as defined below),
Executive, his estate or his beneficiaries, as the case may be, shall be
entitled to, and his or their sole remedies under this Agreement shall be:

(i)    Base Salary through the date of death or Disability, which shall be paid
in a single lump sum not later than 15 days following Executive’s termination of
employment as a result of death or Disability;

(ii)    the balance of any non-equity incentive awards earned as of December 31
of the prior year (but not yet paid) and not subject to Section 409A of the
Code, which shall be paid in a single lump sum not later than the Earliest
Payment Date;

(iii)    the immediate vesting of all unvested equity awards held by Executive
as of the date of death or Disability; and

(iv)    all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, the term “Disability” has the same meaning as
provided in the long-term disability plan or policy maintained (or, if
applicable, most recently maintained) by the Company or, if applicable, a
Subsidiary (as defined below) or affiliate of the Company for Executive, whether
or not Executive actually receives disability benefits under the plan or policy.
If no long-term disability plan or policy was ever maintained on behalf of
Executive, “Disability” means “Permanent and Total Disability” as defined in
Section 22(e)(3) of the Code. In a dispute, the determination whether Executive
has suffered a Disability will be made by the Committee and may be supported by
the advice of a physician competent in the area to which that Disability
relates.

 

7



--------------------------------------------------------------------------------

  (b)

Termination by the Company for Cause.

(i)    “Cause” shall mean:

(A)    Executive’s willful and material breach of Sections 9, 10, or 11 of this
Agreement;

(B)    Executive is convicted of, or enters a plea of nolo contendere to, a
felony involving fraud, theft, embezzlement, dishonesty or moral turpitude;

(C)    Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
willful violation of the Company’s code of conduct, or willfully fails to follow
reasonable and lawful directives of the Board which are consistent with this
Agreement resulting, in either case, in material harm to the financial condition
or reputation of the Company, provided that Executive will be given 30 calendar
days’ written notice and opportunity to cure such breach, to the extent capable
of being cured; or

(D)    Executive engages in an act or series of acts constituting misconduct
resulting in a misstatement of the Company’s financial statements due to
material non-compliance with any financial reporting requirement within the
meaning of Section 304 of The Sarbanes Oxley Act of 2002.

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him
intentionally and not in good faith, and shall not include any act or failure to
act resulting from any incapacity of Executive.

(ii)    A termination for Cause shall not take effect until a determination by
the Board that, in its judgment, grounds for termination of Executive for Cause
exist, and Executive is provided a written statement of the grounds for his
termination and the reasons supporting such stated grounds and Executive is
provided the opportunity to rebut such grounds for termination in both a written
and oral presentation to the Board.

(iii)    In the event the Company terminates Executive’s employment for Cause,
he shall be entitled to:

(A)    Base Salary through the date of the termination of his employment for
Cause, which shall be paid in a single lump sum at the time set out in
Section 8(i) and (k) if such provisions are applicable with respect to such
payment, or, if such provisions are not applicable, not later than 15 days
following Executive’s termination of employment;

(B)    any non-equity incentive awards earned as of December 31 of the prior
year (but not yet paid) and not subject to Section 409A of the Code, which shall
be paid in a single lump sum not later than the Earliest Payment Date; and

(C)    other or additional benefits then due or earned in accordance with
applicable plans or programs of the Company.

 

  (c)

Termination by the Company Without Cause or Termination by Executive With Good
Reason Prior to a Change in Control. In the event Executive’s employment

 

8



--------------------------------------------------------------------------------

  with the Company is terminated without Cause (meaning Executive’s employment
is terminated by the Company for any reason other than Cause (as defined in
Section 8(b)), other than due to death or Disability, which termination shall be
effective as of the date specified by the Company in a written notice to
Executive, or in the event Executive terminates his employment with Good Reason
(as defined below), in either case prior to a Change in Control (as defined
below), Executive shall be entitled to:

(i)    Base Salary through the date of termination of Executive’s employment,
which shall be paid in a single lump sum at the time set out in Section 8(i) and
(k) if such provisions are applicable with respect to such payment, or, if such
provisions are not applicable, not later than 15 days following Executive’s
termination of employment;

(ii)    an amount equal to two (2) times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the greater of (x) an amount equal to the cash bonus earned
for the previous fiscal year or (y) Two Hundred Twenty-Five Thousand Dollars
($225,000), which amount shall be payable in substantially equal monthly
installments in accordance with the Company’s payroll practices for a period of
24 months beginning with the calendar month that immediately follows the
Earliest Payment Date (the “Severance Period”) unless otherwise required to be
paid in accordance with Section 8(i);

(iii)    the balance of any non-equity incentive awards earned as of December 31
of the prior year (but not yet paid), which shall be paid in a single lump sum
not later than the Earliest Payment Date;

(iv)    should Executive elect continuance of group health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and/or
similar state or federal law or regulation, the Company will pay the full cost
of such continued health insurance coverage for Employee and his eligible
dependents until the first to occur of (x) the Executive’s attainment of
alternative employment if such employment includes health insurance benefits or
(y) the expiration of the Severance Period (the “Coverage Period”). Should
employee’s entitlement to health insurance continuation coverage under COBRA
expire prior to the end of the Coverage Period, the Company will arrange to
provide, at the Company’s expense, the Executive and his eligible dependents
with continued health insurance benefits substantially similar to those which
the Executive and his eligible dependents received under COBRA until the end of
the Coverage Period;

(v)    the vesting of the 2014 Equity Awards and the 2015 Equity Awards (as such
terms are defined in the Existing Employment Agreement), in accordance with
Section 9(c)(v) of the Existing Employment Agreement;

(vi)    the vesting of a number of the time-based stock options and time-based
restricted stock units that comprise the 2019 Equity Awards equal to the number
obtained by multiplying the total amount, on a per grant basis, of such options
and restricted stock units originally granted by a fraction, the numerator of
which is the total number of whole months between the date of grant of the 2019
Equity Awards and the date of termination and the denominator of which is 36,
less the number of options and restricted stock units that have previously
vested;

 

9



--------------------------------------------------------------------------------

(vii)    the vesting of the performance-based restricted stock units that
comprise the 2019 Equity Awards as follows: (1) 100% of the performance-based
restricted stock units that are allocated to any previously completed
performance periods for which performance has been certified as achieved by the
Committee and (2) a number of the performance-based restricted stock units that
are allocated to the then-current performance-period (the “Current Performance
Period RSUs”) equal to the number obtained by multiplying the Current
Performance Period RSUs by a fraction, the numerator of which is the total
number of whole months Executive served in the then-current performance period
and the denominator of which is 12, subject to the Committee’s certification of
the satisfaction of the performance criteria for the then-current performance
period (any performance-based restricted stock units that do not otherwise vest
in accordance with this Section 5(c)(vii), including any performance-based
restricted stock units that are allocated to future performance periods, shall
be forfeited); and

(viii)    other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

A termination with “Good Reason” shall mean a termination of Executive’s
employment at his initiative as provided in this Section 8(c) following the
occurrence, without Executive’s written consent, of one or more of the following
events (except as a result of a prior termination):

(A)    a material reduction in Executive’s Base Salary and/or Target Bonus other
than in connection with a proportionate reduction in the base salaries and/or
potential bonuses of all similarly situated senior level executive employees;

(B)    a material diminution of Executive’s authority, responsibilities or
duties, including without limitation his not being elected and re-elected to the
Board during the Term, his no longer being the Chief Executive Officer of the
Company, or in the event of a Change in Control, his no longer being the Chief
Executive Officer of the combined enterprise post-transaction; provided that the
appointment by the Company of an Executive Chairman shall not without more be
deemed to be Good Reason for purposes of this Agreement; and/or

(C)    any action or inaction occurs which constitutes a material breach by the
Company of its obligations under this Agreement, including a failure to grant
Executive the 2019 Equity Awards substantially in the manner contemplated by
this Agreement whether such failure is due to the Committee’s decision not to
grant such awards or otherwise.

For purposes of this Agreement, Good Reason shall not be deemed to have occurred
unless (i) Executive provides the Company with notice of one of the conditions
described above within 90 days of the existence of the condition, (ii) the
Company is provided at least 30 days to cure the condition and fails to cure
same within such 30 day period, unless such conduct is not reasonably subject to
correction, and (iii) Executive terminates employment within at least 150 days
of the existence of the condition.

A “Change in Control” shall be deemed to have occurred if:

(A)    any person or entity, including a “group” as defined in Section 13(d)(3)
of the Exchange Act or in Section 409A of the Code, other than the Company or a
wholly-owned Subsidiary, or any employee benefit plan of the Company or any
Subsidiary, becomes the beneficial owner of the Company’s securities having 50%
or more of the combined voting power of the then outstanding securities of the
Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business);

 

10



--------------------------------------------------------------------------------

(B)    as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sales of assets or contested
election of directors, or any combination of the foregoing transactions, after
the transaction(s) less than a majority of the combined voting power of the then
outstanding securities of the Company, or any successor corporation or
cooperative or entity, entitled to vote generally in the election of the
directors of the Company, or other successor corporation or other entity, are
held in the aggregate by the holders of the Company’s securities who immediately
prior to the transaction(s) had been entitled to vote generally in the election
of directors of the Company; or

(C)    during any period of 12 consecutive months, individuals who at the
beginning of the period constitute the Board cease for any reason to constitute
at least a majority of the Board, unless the election, or the nomination for
election by the Company’s stockholders, of each director of the Company first
elected during the relevant 12 month period was approved by a vote of at least
2/3 of the directors of the Company then still in office who were directors of
the Company at the beginning of that period.

 

  (d)

Voluntary Termination. In the event of a termination of employment by Executive
on his own initiative, other than a termination due to death or a termination
with Good Reason, Executive shall have the same entitlements as provided in
Section 8(b)(iii) above for a termination for Cause.

 

  (e)

Termination by the Company Without Cause or Termination by Executive With Good
Reason Following a Change in Control. If Executive’s employment with the Company
is terminated by the Company without Cause (which termination shall be effective
as of the date specified by the Company in a written notice to Executive), other
than due to death or Disability, or in the event Executive terminates his
employment with Good Reason (as defined above) or as a result of a relocation of
Executive’s principal place of employment more than 50 miles from Nashville,
Tennessee, in any such case within twenty-four (24) months following a Change in
Control (as defined above), Executive shall be entitled to:

(i)    Base Salary through the date of termination of Executive’s employment,
which shall be paid in a single lump sum at the time set out in Section 8(i) and
(k) if such provisions are applicable with respect to such payment, or, if such
provisions are not applicable, not later than 15 days following Executive’s
termination of employment;

(ii)    an amount equal to three (3) times the sum of (A) the Base Salary, at
the annualized rate in effect on the date of termination of Executive’s
employment (or in the event a reduction in Base Salary is a basis for a
termination with Good Reason, then the Base Salary in effect immediately prior
to such reduction), and (B) the greater of (x) an amount equal to the cash bonus
earned for the previous fiscal year or (y) Two Hundred Twenty-Five Thousand
Dollars ($225,000), which amount shall be payable in lump sum on the Earliest
Payment Date, unless otherwise required to be paid in accordance with
Section 8(i); provided, however, if the payments required to be made pursuant to
this Section 8(e)(ii) are deferred compensation and subject to Section 409A of
the Code (and do not qualify for an exemption thereunder) and the Change in
Control does not constitute a “change in control event” within the meaning of
Section 409A of the Code, then the payments under this Section 8(e)(ii) shall be
made at the same time and in the same manner as required under Section 8(c)(ii);

 

11



--------------------------------------------------------------------------------

(iii)    the balance of any non-equity incentive awards earned as of December 31
of the prior year (but not yet paid) and not subject to Section 409A of the
Code, which shall be paid in a single lump sum not later than the Earliest
Payment Date;

(iv)    should Executive elect continuance of group health insurance coverage
under COBRA and/or similar state or federal law or regulation, the Company will
pay the full cost of such continued health insurance coverage for Employee and
his eligible dependents until the end of the Coverage Period. Should employee’s
entitlement to health insurance continuation coverage under COBRA expire prior
to the end of the Coverage Period, the Company will arrange to provide, at the
Company’s expense, the Executive and his eligible dependents with continued
health insurance benefits substantially similar to those which the Executive and
his eligible dependents received under COBRA until the end of the Coverage
Period;

(v)    the vesting of the 2014 Equity Awards and the 2015 Equity Awards (as such
terms are defined in the Existing Employment Agreement), in accordance with
Section 9(c)(v) of the Existing Employment Agreement;

(vi)    the vesting of the 2019 Equity Awards as follows:

(A)    the restrictions applicable to all time-based restricted stock units that
have not already vested shall lapse, and those shares shall be deemed fully
vested;

(B)    all time-based stock options that have not previously vested shall become
fully vested and exercisable; and

(C)    the performance-based restricted stock units shall vest:

 

  (1)

pro rata, based on the Executive’s time of service from the date of grant (in
full years), at target or actual performance, as applicable, as illustrated as
follows:

 

  •  

If a Change in Control occurs on or before the first anniversary of the date of
grant, then one-third (1/3) of the performance-based restricted stock units will
vest at the target level of performance;

 

  •  

If a Change in Control occurs after the first anniversary of the date of grant
but on or before the second anniversary of the date of grant, then one-third
(1/3) of the performance-based restricted stock units will vest at the actual
level of performance achieved for the first year and one-third (1/3) of the
performance-based restricted stock units will vest at the target level of
performance for the second year;

 

  •  

If a Change in Control occurs after the second anniversary of the date of grant
but before the third anniversary of the date of grant, then one-third (1/3) of
the performance-based restricted stock units will vest at the actual level of
performance achieved for the first year, one-third (1/3) of the
performance-based restricted stock units

 

12



--------------------------------------------------------------------------------

 

will vest at the actual level of performance achieved for the second year, and
one-third (1/3) of the performance-based restricted stock units will vest at the
target level of performance for the third year; or

 

  (2)

in the event that the purchase price for the Company’s common stock in the
Change in Control transaction is equal to or greater than the closing price of
the Company’s common stock on the Effective Date, then all performance-based
restricted stock units shall be deemed fully vested, payable at the actual level
of performance for performance periods already completed and payable at the
target level of performance for all other performance periods; and

(vii)    other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

  (f)

No Mitigation; No Offset. In the event of any termination of employment,
Executive shall be under no obligation to seek other employment; amounts due
Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may obtain.

 

  (g)

Nature of Payments. Any amounts due under this Section 8 are in the nature of
severance payments considered to be reasonable by the Company and are not in the
nature of a penalty.

 

  (h)

No Further Liability; Release. In the event of Executive’s termination of
employment, payment made and performance by the Company in accordance with this
Section 8 shall, subject to Section 22 hereof, operate to fully discharge and
release the Company and its directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives from
any further obligation or liability with respect to Executive’s rights under
this Agreement. Other than payment and performance under this Section 8, and
other than the rights of Executive that survive the termination of this
Agreement, as provided in Section 22 hereof, the Company and its directors,
officers, employees, subsidiaries, affiliates, stockholders, successors,
assigns, agents and representatives shall have no further obligation or
liability to Executive or any other person under this Agreement in the event of
Executive’s termination of employment. The Company conditions the payment of any
severance or other amounts pursuant to this Section 8 upon (A) the delivery by
Executive to the Company of a release in a form satisfactory to the Company,
within such time following his termination of employment as will permit the
release to become irrevocable on or before the Earliest Payment Date and
(B) such release actually becoming irrevocable by the Earliest Payment Date.

 

  (i)

Section 409A Specified Employee. If Executive is a “specified employee” for
purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Section 8 which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination
(determined under Section 8(k)). Should this Section 8(i) result in a delay of
payments to Executive, on the first day any such payments may be made without
incurring a penalty pursuant to Section 409A (the “409A Payment Date”), the
Company shall begin to make such payments as described in this Section 8,
provided that any amounts that would have been payable earlier but for
application of this Section 8(i) shall be paid in lump-sum on the 409A Payment
Date.

 

13



--------------------------------------------------------------------------------

  (j)

Termination Without Cause Within 90 Days Prior to a Change in Control. Anything
in this Agreement to the contrary notwithstanding, if Executive’s employment
with the Company is terminated without Cause within 90 days prior to the date on
which the Change in Control occurs, such termination shall be deemed to have
occurred after a Change in Control for purposes of this Agreement; provided,
however, that the benefits payable under Section 8(e)(ii) in this context shall
also be made at the same time and in the same manner as required under
Section 8(c)(ii).

 

  (k)

Separation from Service. Anything in this Agreement to the contrary
notwithstanding, no payment shall be made under this Section 8 unless the
termination of employment that gives rise to the payment also constitutes a
“separation from service” within the meaning of Section 409A of the Code and the
regulations issued thereunder, and solely for purposes of making the payments
called for under this Section 8, the first date as of which Executive has a
separation from service shall be treated as the date his employment terminates.

Section 9.    Confidentiality; Cooperation with Regard to Litigation;
Non-Disparagement; Return of Company Materials.

 

  (a)

During the Term and thereafter, Executive shall not, without the prior written
consent of the Company, disclose to anyone (except in good faith in the ordinary
course of business to a person who will be advised by Executive to keep such
information confidential) or make use of any Confidential Information (as
defined below), except in the performance of his duties hereunder or when
required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) that requires him to
divulge, disclose or make accessible such information. In the event that
Executive is so ordered, he shall give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

 

  (b)

During the Term and thereafter, Executive shall not disclose the existence or
contents of this Agreement beyond what is disclosed in the proxy statement or
documents filed with the government unless and to the extent such disclosure is
required by law, by a governmental agency, or in a document required by law to
be filed with a governmental agency or in connection with enforcement of his
rights under this Agreement. This restriction shall not apply to such disclosure
by him to members of his immediate family, his tax, legal or financial advisors,
any lender, or tax authorities, or to potential future employers to the extent
necessary, each of whom shall be advised not to disclose such information.

 

  (c)

“Confidential Information” shall mean all information regarding the Company, its
activities, business or customers that is the subject of reasonable efforts by
the Company to maintain its confidentiality, including (i) information
concerning the business of the Company or any Subsidiary including information
relating to any of their products, product development, trade secrets,
customers, suppliers, finances, and business plans and strategies, and
(ii) information regarding the organization structure and the names, titles,
status, compensation, benefits and other proprietary employment-related aspects
of the employees of the Company and the Company’s employment practices. Excluded

 

14



--------------------------------------------------------------------------------

  from the definition of Confidential Information is information (A) that is or
becomes part of the public domain, other than through the breach of this
Agreement by Executive or (B) regarding the Company’s business or industry
properly acquired by Executive in the course of his career as an executive in
the Company’s industry and independent of Executive’s employment by the Company.
For this purpose, information known or available generally within the trade or
industry of the Company or any Subsidiary shall be deemed to be known or
available to the public.

 

  (d)

“Subsidiary” shall mean any corporation controlled directly or indirectly by the
Company.

 

  (e)

Executive agrees to cooperate with the Company, during the Term and thereafter
(including following Executive’s termination of employment for any reason), by
making himself reasonably available to testify on behalf of the Company or any
Subsidiary in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, other than an action, suit, or proceeding in
which Executive makes claims against the Company or in which the Company makes
claims against him, and to assist the Company, or any Subsidiary, in any such
action, suit, or proceeding, by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, or any Subsidiary as requested; provided, however that the same
does not materially interfere with his then current professional activities; and
provided, further, that nothing contained in this Section 9(e) is intended to
prevent Executive from exercising his constitutional right to avoid
self-incrimination. The Company agrees to reimburse Executive, on an after-tax
basis, for all reasonable expenses (including legal fees and expenses) actually
incurred in connection with his provision of testimony or assistance.

 

  (f)

Executive agrees that, during the Term and thereafter (including following
Executive’s termination of employment for any reason) he will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Company or any Subsidiary or their respective
officers, directors, employees, advisors, businesses or reputations. The Company
agrees that, during the Term and thereafter (including following Executive’s
termination of employment for any reason) the Company will not make statements
or representations, or otherwise communicate, directly or indirectly, in
writing, orally, or otherwise, or take any action which may directly or
indirectly, disparage Executive or his business or reputation. Notwithstanding
the foregoing, nothing in this Section 9(f) shall preclude either Executive or
the Company from making truthful statements or disclosures that are required by
applicable law, regulation, or legal process or otherwise pursuing, in good
faith, enforcement of their respective rights under this Agreement.

 

  (g)

Executive recognizes that all Confidential Information and copies or
reproductions thereof, relating to the Company’s operations and activities made
or received by Executive in the course of his Employment are the exclusive
property of the Company. Upon any termination of employment, Executive agrees to
deliver any Company property and any documents, notes, drawings, specifications,
computer software, data and other materials of any nature pertaining to any
Confidential Information that are held by Executive and will not take any of the
foregoing, or any reproduction of any of the foregoing, that is embodied in any
tangible medium of expression, provided that the foregoing shall not prohibit
Executive from retaining his personal phone directories and rolodexes.

 

15



--------------------------------------------------------------------------------

Section 10.     Non-competition/Prior Employment Covenants.

 

  (a)

During Executive’s employment by the Company, Executive shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than one percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, carrying on or engaging in, or
assisting another to carry on or engage in, any other business, work or activity
similar to the business, work or activity of the Company or its affiliates.
During the Restriction Period (as defined below), Executive shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than three percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, (i) carrying on or engaging in,
or assisting another to carry on or engage in, any business, work or activity
similar to the business, work or activity of the Company in the fields of home
health care, hospice or personal care (the “Restricted Business”) or its
affiliates in the geographical areas listed on Attachment 1 (the “Restricted
Areas”) in which the Company or its affiliates are then engaged in business, and
(ii) soliciting customers of the Company or its affiliates in the Restricted
Area. The Parties acknowledge that home health care, hospice and personal care
are similar “businesses” for the purposes of this Section 10 and that the work
and activity of the Company includes filing applications with Federal and state
regulatory authorities in connection with establishing “start-up” home health
care and hospice agencies and personal care centers. The Parties further
acknowledge that the Company is expanding and in order to prevent ongoing,
repetitious amendments to this Agreement solely for the purpose of updating the
Restricted Areas, the Parties agree that the Restricted Areas, inclusive of
Attachment 1, shall be self-amending to include all parishes, counties and
States in which the Company conducts business or actively solicits business at
any time during Executive’s employment with the Company and in no event shall
such Restricted Areas be less than that contained in Attachment 1. The Parties
intend and agree that Executive’s continued employment thereafter shall serve as
the Parties’ constructive acceptance of an amendment to enlarge the Restricted
Areas. The Parties agree and acknowledge that the foregoing shall not restrict
Executive from, directly or indirectly, whether individually or as an employee,
consultant, principal, agent, officer, director, partner, shareholder or owner
of or in any capacity with any corporation, partnership, business, company or
other entity who engages in a Restricted Business as long as (i) the Restricted
Business is not the predominant business of such corporation, partnership,
business, company or other entity, and (ii) a substantial portion of Executive’s
duties do not include anything associated with the Restricted Business.

 

  (b)

For the purposes of this Section 10, “Restriction Period” shall mean the period
beginning with the Effective Date and ending with:

(i)    in the case of a termination of Executive’s employment by the Company
without Cause or a termination by Executive with Good Reason, pursuant to
Section 8(c) (whether during or after the Term), the Restriction Period shall
terminate 24 months from the date of such termination;

 

16



--------------------------------------------------------------------------------

(ii)    in the case of a termination of Executive’s employment for Cause
pursuant to Section 8(b) or in the case of a voluntary termination of
Executive’s employment pursuant to Section 8(d) above (whether during or after
the Term), 24 months from the date of such termination;

(iii)    in the case of a termination due to Disability pursuant to
Section 8(a), 24 months from the date of the termination due to Disability;

(iv)    in the case of any termination of Executive’s employment pursuant to
Section 8(e) above, 24 months from the date of such termination.

(v)    in the case of any termination of Executive’s employment upon or
following the expiration of the Term, 12 months from the date of such
termination; provided, however, that, during such 12 month period, the Company
continues to pay to Executive his Base Salary, at the annualized rate in effect
on the date of termination, for the twelve months beginning with the calendar
month that immediately follows his date of termination. If the company elects
not to continue to pay Executive’s Base Salary for any portion of the 12 months
then the Restriction Period shall terminate immediately.

 

  (c)

Executive represents and warrants to the Company that performance of Executive’s
duties pursuant to this Agreement will not violate any agreements with or trade
secrets of any other person or entity or previous employers, including without
limitation agreements containing provisions against solicitation or competition.

Section 11.     Non-solicitation of Employees and Customers.

During the period beginning with the Effective Date and ending 24 months
following the termination of Executive’s employment for any reason, Executive
shall not induce: (i) employees of the Company or any Subsidiary to terminate
their employment (provided, however, that the foregoing shall not be construed
to prevent Executive from engaging in general non-targeted advertising for
employees generally), or (ii) customers of the Company or any Subsidiary to
terminate their relationship with the Company, within the Restricted Areas.

Section 12.    [Intentionally Omitted.]

Section 13.    Remedies.

In addition to whatever other rights and remedies the Company may have at equity
or in law (including without limitation, the right to seek monetary damages), if
Executive breaches any of the provisions contained in Sections 9, 10, or 11 the
Company (a) shall, notwithstanding Section 14, have the right to immediately
terminate all payments and benefits due under this Agreement and (b) shall,
notwithstanding Section 14 of this Agreement, have the right to seek injunctive
or other equitable relief, including but not limited to, the right to seek a
temporary restraining order, preliminary injunction or permanent injunction,
without the requirement to prove actual damages or to post any bond or other
security. Executive hereby waves the requirement of posting bond or other
security and acknowledges that such a breach of Sections 9, 10, or 11 would
cause irreparable injury and that money damages alone would not provide an
adequate remedy for the Company; provided, however, the foregoing shall not
prevent Executive from contesting the issuance of any such injunction on the
ground that no violation or threatened violation of Sections 9, 10, or 11 has
occurred.

 

17



--------------------------------------------------------------------------------

Section 14.    Resolution of Disputes.

In the event that a Party to this Agreement has any claim, right or cause of
action against another Party to this Agreement, which the Parties are unable to
settle by agreement between themselves, such claim, right or cause of action, to
the extent that the relief sought by such Party is for monetary damages or
awards, will be determined by arbitration in accordance with the provisions of
this Section 14. Except as provided in this Section 14, the arbitration will be
conducted in accordance with the rules of the American Arbitration Association
(the “AAA”). The arbitration and all arbitration proceedings shall be kept
confidential.

 

  (a)

The Party claiming a cause of action or breach of this Agreement shall first
provide the other Party with written notice of the breach. If the breach is not
remedied within 15 days of said notice, the Party claiming the breach may
request arbitration by serving upon the other a demand therefor, in writing,
specifying the matter to be submitted to arbitration, and nominating a competent
disinterested person to act as an arbitrator. Within 15 days after receipt of
such written demand and nomination, the other Party will, in writing, nominate a
competent disinterested person, and the two arbitrators so designated will,
within 15 days thereafter, select a third arbitrator. The three arbitrators will
give immediate written notice of such selection to the Parties and will fix in
said notice a time and place of the meeting of the arbitrators which will be in
Baton Rouge, Louisiana, where all proceedings will be conducted, and will be
held as soon as conveniently possible (but in no event later than 45 days after
the appointment of the third arbitrator), at which time and place the Parties to
the controversy will appear and be heard with respect to the right, claim or
cause of action. In case the notified Party or Parties will fail to make a
selection upon notice within the time period specified, the Party asserting such
claim will appoint an arbitrator on behalf of the notified Party. In the event
that the first two arbitrators selected will fail to agree upon a third
arbitrator within 15 days after their selection, then such arbitrator may, upon
application made by either of the Parties to the controversy, be appointed by
the AAA.

 

  (b)

Each Party will present such testimony, examinations and investigations in
accordance with such procedures and regulations as may be determined by the
arbitrators and will also recommend to the arbitrators a monetary award to be
adopted by the arbitrators as the complete disposition of such claim, right or
cause of action. After hearing the Parties in regard to the matter in dispute,
the arbitrators will make their determination with respect to such claim, right
or cause of action, within 30 days of the completion of the examination, by
majority decision signed in writing (together with a brief written statement of
the reasons for adopting such recommendation), and will deliver such written
determination to each of the Parties. The decision of said arbitrators, absent
fraud, duress or manifest error, will be final and binding upon the Parties to
such controversy and may be enforced in any court of competent jurisdiction. The
arbitrators may consult with and engage disinterested third parties to advise
the arbitrators. The arbitrators shall not award any punitive damages. If any of
the arbitrators selected hereunder should die, resign or be unable to perform
his or her duties hereunder, the remaining arbitrators or the AAA shall select a
replacement arbitrator. The procedure set forth in this Section for selecting
the arbitrators shall be followed from time to time as necessary. As to any
claim, controversy, dispute or disagreement that under the terms hereof is made
subject to arbitration, no lawsuit based on such matters shall be instituted by
any of the Parties, other than to compel arbitration proceedings or enforce the
award of a majority of the arbitrators. All privileges under Louisiana and
federal law, including attorney-client and work-product privileges, shall be
preserved and protected to the same extent that such privileges would be
protected in a federal court proceeding applying Louisiana law.

 

18



--------------------------------------------------------------------------------

  (c)

The Company shall be responsible for advancing the cost of the arbitrators as
well as the other costs of the arbitration. Each Party will pay the fees and
expenses of its own counsel, except that with respect to those claims for which
Executive is ultimately the prevailing party, the Company shall reimburse all of
Executive’s reasonable out-of-pocket legal fees and expenses incurred in
connection with asserting or defending against claims as to which Executive
prevails within thirty (30) days of receipt of a written demand accompanied by
reasonable documentation in support thereof. Notwithstanding the foregoing, such
reimbursements will be made in no event later than the last day of Executive’s
taxable year following the taxable year in which the expense was incurred; the
expenses reimbursed by the Company during any taxable year of Executive will not
affect the expenses reimbursed by the Company in another taxable year; and this
right to reimbursement is not subject to liquidation or exchange for another
benefit.

 

  (d)

Notwithstanding any other provisions of this Section 14, in the event that a
Party against whom any claim, right or cause of action is asserted commences, or
has commenced against it, bankruptcy, insolvency or similar proceedings, the
Party or Parties asserting such claim, right or cause of action will have no
obligations under this Section 14 and may assert such claim, right or cause of
action in the manner and forum it deems appropriate, subject to applicable laws.
No determination or decision by the arbitrators pursuant to this Section 14 will
limit or restrict the ability of any Party hereto to obtain or seek in any
appropriate forum, any relief or remedy that is not a monetary award or money
damages.

 

  (e)

Notwithstanding any other provisions of this Section 14, if the Company is
seeking injunctive or other equitable relief from a dispute arising under or in
connection with Sections 9, 10, or 11, the arbitration requirements of this
Section 14 shall not apply.

 

  (f)

Any court proceedings relating to this Agreement shall be filed exclusively in
the federal and state courts domiciled in Louisiana, and the Parties hereto
consent to the venue and jurisdiction of such courts.

Section 15.     Potential Reduction in Payments.

 

  (a)

Anything in this Agreement to the contrary notwithstanding, if any payment,
distribution, or other benefit provided by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (collectively, the “Payments”), (x)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (y) but for this Section 15 would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision thereto (the
“Excise Tax”), then the Payments shall be either:

(i)    delivered in full pursuant to the terms of this Agreement, or

(ii)    delivered to such lesser extent as would result in no portion of the
payments being subject to the Excise Tax as determined in accordance with
Section 15(b).

 

  (b)

The determination of whether Section 15(a)(i) or Section 15(a)(ii) shall be
given effect shall be made by the Company on the basis of which of such clauses
results in the receipt by the Executive of the greater Net After-Tax Receipt (as
defined below) of the aggregate Payments; provided, however, that if the Net
After-Tax Receipt of the

 

19



--------------------------------------------------------------------------------

  aggregate Payments under Section 15(a)(i) does not exceed the Net After-Tax
Receipt of the aggregate Payments under Section 15(a)(ii) by Twenty-Five
Thousand Dollars ($25,000) or greater, Section 15(a)(ii) automatically shall be
given effect. The term “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Section 280G of the Code) of the payments net of
all applicable federal, state and local income, employment, and other applicable
taxes and the Excise Tax.

 

  (c)

If Section 15(a)(ii) is given effect, the reduction shall be accomplished first
by reducing cash Payments under Section 8(e)(ii) of this Agreement and then by
forfeiting any equity-based awards that vest and become payable under
Section 8(e)(iv) of this Agreement, starting with the most recent equity-based
awards that vest pursuant to such section, to the extent necessary to accomplish
such reduction.

 

  (d)

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 15 shall be made by the Company’s independent
accountants or compensation consultants (the “Third Party”), after due
consideration of Executive’s comments with respect to the interpretation and
application thereof, and all such determinations shall be conclusive, final and
binding on the parties hereto. The Company and Executive shall furnish to the
Third Party such information and documents as the Third Party may reasonably
request in order to make a determination under this Section 15. The Company
shall bear all fees and costs of the Third Party with respect to all
determinations under or contemplated by this Section 15.

Section 16.     Effect of Agreement on Other Benefits.

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict Executive’s
participation in any other employee benefit or other plans or programs in which
he currently participates.

Section 17.    Assignability: Binding Nature; Solidary Obligations.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with a Change in Control of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a Change in Control, it shall take whatever action
it legally can in order to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Company hereunder. No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to compensation and benefits, which may be
transferred only by will or operation of law, except as provided in Section 23
below. Company and Holding are each solidarily liable with the other of them for
such other’s obligations under this Agreement.

Section 18.    Representation.

Each of the Company and Holding represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization. Executive hereby represents to
the Company that he is physically and mentally capable of performing his duties
hereunder and he has no knowledge of any present or past physical or mental
conditions which would cause him not to be able to perform his duties hereunder.

 

20



--------------------------------------------------------------------------------

Section 19.     Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, as of the Effective Date,
supersedes any other agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto,
including, without limitation any prior change in control agreement between the
Parties.

Section 20.     Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by Executive and an authorized officer of the Company.
Except as set forth herein, no delay or omission to exercise any right, power or
remedy accruing to any Party shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Executive or an authorized officer of the Company, as the case may be.

Section 21.    Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
Specifically, but without limitation, the parties agree that if any court of
competent jurisdiction or any arbitral panel finds that any one or more of the
words, phrases, sentences, clauses, sections, subdivisions, or subparagraphs
contained in Sections 9, 10, or 11 is overly broad or unenforceable, then the
Agreement should be reduced or amended to be enforceable to the maximum extent
allowable under applicable law.

Section 22.    Survival.

Upon the termination of this Agreement, the respective rights and obligations of
the Parties under this Agreement shall terminate, except that (a) the provisions
of Sections 1 and 2, Sections 8(f), (g), (h), (i) and (k), and Sections 9
through 28 of this Agreement shall survive the termination of this Agreement and
remain in full force and effect in accordance with their terms, and (b) the
termination of this Agreement shall not affect any rights or obligations of the
Parties accrued under the express terms of this Agreement prior to or in
connection with such termination and, with respect to such surviving provisions
and those that survive under Section 3, thereafter.

Section 23.    Beneficiaries/References.

Executive shall be entitled, to the extent permitted under any applicable law,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

21



--------------------------------------------------------------------------------

Section 24.    Governing Law/Exclusive Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Louisiana without reference to principles of conflict of laws.
Subject to Section 14 and in accordance with Section 13, the Company and
Executive hereby consent and irrevocably submit to the jurisdiction of any or
all of the following courts for purposes of resolving any dispute under this
Agreement: (i) the United States District Court for the Middle District of
Louisiana or (ii) the Nineteenth Judicial District Court for the Parish of East
Baton Rouge, State of Louisiana. The Parties agree that to the extent permitted,
any lawsuit involving a dispute under this Agreement shall be filed and may
proceed only in these referenced courts. The Company and Executive hereby waive,
to the fullest extent permitted by applicable law, any jurisdictional, venue or
inconvenient forum objection which it or he may now or hereafter have to these
referenced courts. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied.

Section 25.    Notices.

Any notices given under this Agreement shall be in writing, and delivered or
mailed, and if mailed, postage prepaid, certified, return receipt requested and
addressed to the Company, to Holding and to Executive at the addresses set forth
below, or such other addresses as the Parties may from time to time hereafter
designate in writing, such notices to be effective upon receipt by the Party to
whom such notice is addressed:

 

If to the Company:    AMEDISYS, INC.    209 10th Avenue South, Suite 512   
Nashville, Tennessee 37203    Attention: Chairman of the Board    with a copy
to: General Counsel, at the same address If to Holding:    AMEDISYS HOLDING,
L.L.C.    209 10th Avenue South, Suite 512    Nashville, Tennessee 37203   
Attention: Chairman of the Board    with a copy to: General Counsel, at the same
address If to Executive:    Paul B. Kusserow    At the most recent address for
the Executive on file with the Company    with a copy to:    Christopher C.
Whitson    Sherrard Roe Voigt & Harbison, PLC    150 3rd Avenue South, Suite
1100    Nashville, TN 37201

Section 26.    Captions.

The captions contained in this Agreement are for convenience only and shall not
be deemed to control or affect the meaning or construction of any provision of
this Agreement.

 

22



--------------------------------------------------------------------------------

Section 27.    Counterparts.

This Agreement may be executed in two or more counterparts.

Section 28.    Section 409A Compliance.

This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in
accordance with such intention and in the least restrictive manner necessary to
comply with such requirements (to the extent applicable) and without resulting
in any diminution in the value of payments or benefits to Executive or Executive
incurring any tax under Section 409A of the Code. If an amount is to be paid
under this Agreement in two or more installments, each installment shall be
treated as a separate payment for purposes of Section 409A of the Code.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AMEDISYS, INC. By:  

/s/ Julie D. Klapstein

Name:   Julie D. Klapstein Title:   Chair of the Compensation Committee AMEDISYS
HOLDING, L.L.C. By:  

/s/ David L. Kemmerly

Name:   David L. Kemmerly Title:  

General Counsel

EXECUTIVE

/s/ Paul B. Kusserow

Paul B. Kusserow

 

24



--------------------------------------------------------------------------------

ATTACHMENT 1

Restricted Areas

The following counties, parishes, cities and/or municipalities:

Alabama

 

Autauga    Conecuh    Houston    Morgan Baldwin    Coosa    Jackson    Perry
Barbour    Covington    Jefferson    Pickens Bibb    Crenshaw    Lamar    Pike
Blount    Cullman    Lauderdale    Randolph Bullock    Dale    Lawrence   
Russell Butler    Dallas    Lee    Shelby Calhoun    DeKalb    Limestone    St.
Clair Chambers    Elmore    Lowndes    Sumter Cherokee    Escambia    Macon   
Talladega Chilton    Etowah    Madison    Tallapoosa Choctaw    Fayette   
Marengo    Tuscaloosa Clarke    Franklin    Marion    Walker Clay    Geneva   
Marshall    Washington Cleburne    Greene    Mobile    Wilcox Coffee    Hale   
Monroe    Winston Colbert    Henry    Montgomery   

Arizona

 

Maricopa    Pima    Pinal    Santa Cruz Yuma         

 

25



--------------------------------------------------------------------------------

Arkansas

 

Arkansas    Greene    Madison    Searcy Baxter    Howard    Marion    Sebastian
Benton    Independence    Monroe    Sevier Cleburne    Izard    Perry    Sharp
Conway    Jackson    Pike    St. Francis Craighead    Johnson    Poinsett   
Stone Crawford    Lawrence    Polk    Van Buren Cross    Lee    Prairie   
Washington Faulkner    Little River    Pulaski    White Franklin    Logan   
Randolph    Woodruff Fulton    Lonoke    Scott    Yell

California

 

Alameda    Marin    San Francisco    Santa Clara Contra Costa    San Benito   
San Mateo    Santa Cruz

Connecticut

 

Fairfield    Litchfield    New Haven    Tolland Hartford    Middlesex    New
London    Windham

Washington D.C.

City of Washington

Delaware

 

Kent    New Castle    Sussex   

 

26



--------------------------------------------------------------------------------

Florida

 

Alachua    Franklin    Lake    Putnam Baker    Gadsden    Lee    Santa Rosa Bay
   Gilchrist    Leon    Sarasota Bradford    Glades    Levy    Seminole Brevard
   Gulf    Liberty    St. Johns Calhoun    Hamilton    Madison    St. Lucie
Charlotte    Hardee    Manatee    Sumter Citrus    Hendry    Marion    Suwannee
Clay    Hernando    Martin    Taylor Collier    Highlands    Nassau    Union
Columbia    Hillsborough    Okaloosa    Volusia Desoto    Holmes    Okeechobee
   Wakulla Dixie    Indian River    Orange    Walton Duval    Jackson    Osceola
   Washington Escambia    Jefferson    Palm Beach    Flagler    Lafayette   
Polk   

Georgia

 

Appling    Crawford    Jasper    Rabun Atkinson    Crisp    Jeff Davis   
Randolph Bacon    Dade    Jones    Richmond Baldwin    Dawson    Lamar   
Rockdale Banks    DeKalb    Laurens    Schley Barrow    Dooly    Lee    Spalding
Bartow    Douglas    Liberty    Stephens Ben Hill    Effingham    Long   
Stewart

 

27



--------------------------------------------------------------------------------

Berrien    Elbert    Lowndes    Sumter Bibb    Emanuel    Lumpkin    Talbot
Brantley    Evans    Macon    Tattnall Bryan    Fannin    Madison    Taylor
Butts    Fayette    Marion    Tift Candler    Floyd    Meriwether    Toombs
Carroll    Forsyth    Monroe    Towns Catoosa    Franklin    Montgomery   
Treutlen Charlton    Fulton    Morgan    Troup Chatham    Gilmer    Murray   
Turner Chattahoochee    Gordon    Muscogee    Union Chattooga    Greene   
Newton    Upson Cherokee    Gwinnett    Oconee    Walker Clarke    Habersham   
Oglethorpe    Walton Clay    Hall    Paulding    Ware Clayton    Haralson   
Peach    Wheeler Clinch    Harris    Pickens    White Cobb    Hart    Pierce   
Whitfield Coffee    Heard    Pike    Wilcox Colquitt    Henry    Polk   
Wilkinson Columbia    Houston    Pulaski    Worth Cook    Irwin    Putnam   
Coweta    Jackson    Quitman   

 

28



--------------------------------------------------------------------------------

Illinois

 

Bond    Ford    Lake    Randolph Boone    Grundy    LaSalle    St. Clair Clinton
   Iroquis    Livingston    Washington Cook    Kane    Madison    Will DeKalb   
Kankakee    McHenry    Winnebago DuPage    Kendall    Monroe   

Indiana

 

Adams    Harrison    Lawrence    Ripley Allen    Hendricks    Marion    Scott
Blackford    Howard    Marshall    Shelby Brown    Huntington    Martin    St.
Joseph Clark    Jackson    Monroe    Starke Clay    Jasper    Morgan    Steuben
Crawford    Jay    Newton    Sullivan Daviess    Jefferson    Noble   
Vermillion Dekalb    Jennings    Orange    Vigo Elkhart    Johnson    Owen   
Wabash Floyd    Kosciusko    Parke    Washington Fulton    LaGrange    Porter   
Wells Grant    Lake    Pulaski    Whitley Greene    LaPorte    Putnam   

Kansas

 

Barber    Elk    Kingman    Reno Butler    Greenwood    Marion    Sedwick Chase
   Harper    McPherson    Stafford Cowley    Harvey    Pratt    Sumner

 

29



--------------------------------------------------------------------------------

Kentucky

 

Adair    Clinton    Jefferson    Owen Allen    Cumberland    Jessamine   
Pendleton Anderson    Daviess    Kenton    Powell Barren    Estill    Laurel   
Pulaski Bath    Fayette    Lincoln    Scott Bell    Franklin    Logan    Shelby
Boone    Garrard    Madison    Simpson Bourbon    Grayson    McLean    Spencer
Boyd    Green    Meade    Taylor Boyle    Greenup    Menifee    Trimble
Breckinridge    Hardin    Mercer    Warren Bullitt    Harrison    Monroe   
Webster Campbell    Hart    Montgomery    Woodford Casey    Henderson   
Nicholas    Christian    Henry    Ohio    Clark    Hopkins    Oldham   

Louisiana

 

Acadia    East Baton Rouge    Madison    St. Martin Allen    East Carroll   
Morehouse    St. Mary Ascension    East Feliciana    Natchitoches    St. Tammany
Assumption    Evangeline    Orleans    Tangipahoa Avoyelles    Franklin   
Ouachita    Tensas Beauregard    Grant    Plaquemines    Terrebonne Bienville   
Iberia    Pointe Coupee    Union Bossier    Iberville    Rapides    Vermillion

 

30



--------------------------------------------------------------------------------

Caddo    Jackson    Red River    Vernon Calcasieu    Jefferson    Richland   
Washington Caldwell    Jefferson Davis    St. Bernard    Webster Cameron   
Lafayette    St. Charles    West Baton Rouge Catahoula    Lafourche    St.
Helena    West Carroll Claiborne    LaSalle    St. James    West Feliciana
Concordia    Lincoln    St. John the Baptist    Winn DeSoto    Livingston    St.
Landry   

Maine

 

Androscoggin    Hancock    Oxford    Somerset Aroostook    Kennebec   
Penoboscot    Waldo Cumberland    Knox    Piscataquis    Washington Franklin   
Lincoln    Sagadahoc    York

Maryland

 

Anne Arundel    Cecil    Montgomery    Wicomico Baltimore    Dorchester   
Prince George’s    Worcester Baltimore City    Harford    Somerset    Carroll   
Howard    Talbot   

Massachusetts

 

Barnstable    Essex    Hampshire    Plymouth Berkshire    Franklin    Middlesex
   Suffolk Bristol    Hampden    Norfolk    Worcester

 

31



--------------------------------------------------------------------------------

Mississippi

 

Claiborne    Issaquena    Lawrence    Scott Clarke    Jackson    Leake   
Sharkey Copiah    Jasper    Madison    Simpson Covington    Jefferson    Marion
   Smith Forrest    Jefferson Davis    Neshoba    Stone George    Jones   
Newton    Walthall Hancock    Kemper    Pearl River    Warren Harrison    Lamar
   Perry    Wayne Hinds    Lauderdale    Rankin    Yazoo

Missouri

 

Barry    Douglas    Madison    St. Charles Barton    Dunklin    McDonald    St.
Clair Bates    Franklin    Mississippi    St. Francois Bollinger    Greene   
New Madrid    St. Genevieve Butler    Henry    Newton    St. Louis Camden   
Hickory    Ozark    St. Louis City Cape Girardeau    Iron    Pemiscot   
Stoddard Carter    Jackson    Perry    Stone Cass    Jasper    Pike    Taney
Cedar    Jefferson    Platte    Vernon Christian    Johnson    Polk    Warren
Clay    Laclede    Ray    Washington Crawford    Lafayette    Reynolds    Wayne
Dade    Lawrence    Ripley    Webster Dallas    Lincoln    Scott    Wright

 

32



--------------------------------------------------------------------------------

New Hampshire

 

Belknap    Coos    Merrimack    Sullivan Carroll    Grafton    Rockingham   
Cheshire    Hillsborough    Strafford   

New Jersey

 

Bergen    Hudson    Passaic    Essex    Morris    Union   

New York

 

Chautauqua    Kings    Niagara    Suffolk Erie    Nassau    Queens   

North Carolina

 

Alamance    Forsyth    Martin    Rowan Beaufort    Franklin    Mecklenburg   
Rutherford Bertie    Gaston    Montgomery    Sampson Bladen    Gates    Moore   
Scotland Brunswick    Granville    Nash    Stokes Cabarrus    Greene    New
Hanover    Surry Caswell    Guilford    Onslow    Tyrell Catawba    Halifax   
Orange    Vance Chatham    Harnett    Pasquotank    Wake Chowan    Hertord   
Pender    Warren Cleveland    Hoke    Perquimans    Washington Columbus    Hyde
   Person    Wayne Cumberland    Iredell    Pitt    Wilson

 

33



--------------------------------------------------------------------------------

Davidson    Johnston    Randolph    Yadkin Davie    Lee    Richmond    Duplin   
Lenoir    Robeson    Durham    Lincoln    Rockingham   

Ohio

 

Athens    Harrison    Monroe    Washington Belmont    Jefferson    Morgan   
Guernsey    Meigs    Noble   

Oklahoma

 

Adair    Grady    Muskogee    Pottawatomie Alfalfa    Grant    Noble    Rogers
Blaine    Hughes    Nowata    Seminole Caddo    Kay    Okfuskee    Sequoyah
Canadian    Kingfisher    Oklahoma    Tulsa Cherokee    LeFlore    Okmulgee   
Wagoner Cleveland    Lincoln    Osage    Washington Craig    Logan    Ottawa   
Woods Creek    Major    Pawnee    Delaware    Mayes    Payne    Garfield   
McClain    Pontotoc   

Oregon

 

Benton    Douglas    Multnomah    Yamhill Clackamas    Linn    Polk    Columbia
   Marion    Washington   

 

34



--------------------------------------------------------------------------------

Pennsylvania

 

Adams    Chester    Indiana    Somerset Allegheny    Clarion    Lancaster   
Venango Armstrong    Cumberland    Lawrence    Washington Beaver    Dauphin   
Lebanon    Westmoreland Berks    Fayette    Mercer    York Butler    Greene   
Perry   

Rhode Island

 

Bristol    Newport    Providence    Washington Kent         

South Carolina

 

Abbeville    Chesterfield    Georgetown    Marlboro Aiken    Cherokee   
Greenville    McCormick Allendale    Chester    Greenwood    Newberry Anderson
   Chesterfield    Hampton    Oconee Bamberg    Clarendon    Horry    Orangeburg
Barnwell    Colleton    Jasper    Pickens Beaufort    Darlington    Kershaw   
Richland Berkeley    Dillon    Lancaster    Saluda Calhoun    Dorchester   
Laurens    Spartanburg Charleston    Edgefield    Lee    Sumter Cherokee   
Fairfield    Lexington    Union Chester    Florence    Marion    Williamsburg   
      York

 

35



--------------------------------------------------------------------------------

Tennessee

 

Anderson    Fayette    Knox    Rhea Bedford    Fentress    Lauderdale    Roane
Benton    Franklin    Lawrence    Robertson Bledsoe    Gibson    Lewis   
Rutherford Blount    Giles    Lincoln    Scott Bradley    Grainger    Loudon   
Sequatchie Campbell    Greene    Macon    Sevier Cannon    Grundy    Madison   
Shelby Carroll    Hamblen    Marion    Smith Carter    Hamilton    Marshall   
Stewart Cheatham    Hancock    Maury    Sullivan Chester    Hardeman    McMinn
   Sumner Claiborne    Hardin    McNairy    Tipton Clay    Hawkins    Meigs   
Trousdale Cocke    Haywood    Monroe    Unicoi Coffee    Henderson    Montgomery
   Union Crockett    Henry    Moore    Van Buren Cumberland    Hickman    Morgan
   Warren Davidson    Houston    Obion    Washington Decatur    Humphreys   
Overton    Weakley DeKalb    Jackson    Pickett    White Dickson    Jefferson   
Polk    Williamson Dyer    Johnson    Putnam    Wilson

 

36



--------------------------------------------------------------------------------

Texas

 

Atascosa    Burnet    Guadalupe    Medina Bandera    Caldwell    Hays    Travis
Bastrop    Comal    Karnes    Williamson Bell    Frio    Kendall    Wilson Bexar
   Gillespie    Kerr    Blanco    Gonzales    Lee   

Virginia

 

Albermarle    Essex    Louisa    Radford Alleghany    Fauquier    Lunenburg   
Richmond Amelia    Floyd    Lynchburg City    Richmond City Amherst    Fluvanna
   Madison    Roanoke Appomattox    Franklin    Martinsville City    Roanoke
City Augusta    Franklin City    Mathews    Rockbridge Bedford    Fredericksburg
City    Mecklenburg    Rockingham Botetourt    Giles    Middlesex    Russell
Bristol    Gloucester    Montgomery    Salem Brunswick    Goochland    Nelson   
Scott Buchanan    Greene    New Kent    Shenandoah Buckingham    Greensville   
Newport News City    Smyth Buena Vista City    Halifax    Norfolk City   
Southampton Campbell    Hampton City    Northampton    Spotsylania Caroline   
Hanover    Northumberland    Stafford Charles City    Harrisonburg    Nottoway
   Staunton City Charlotte    Henrico    Orange    Suffolk City Charlottesville
City    Henry    Page    Surry

 

37



--------------------------------------------------------------------------------

Chesapeake City    Highland    Patrick    Sussex Chesterfield    Hopewell City
   Petersburg City    Tazewell Colonial Heights City    Isle of Wight   
Pittsylvania    Virginia Beach City Covington    James City    Poquoson City   
Washington Craig    King and Queen    Portsmouth City    Waynesboro City
Culpeper    King George    Powhatan    Westmoreland Cumberland    King William
   Prince Edward    Williamsburg City Danville    Lancaster    Prince George   
Wise Danville City    Lee    Prince George City    York Dickenson    Lexington
   Prince William    Dinwiddie    Lexington City    Pulaski   

Washington

 

Benton    Franklin    Walla Walla   

West Virginia

 

Barbour    Harrison    Mingo    Roane Boone    Jackson    Monongalia    Summers
Brooke    Kanawha    Monroe    Taylor Cabell    Lewis    Nicholas    Tucker
Calhoun    Lincoln    Ohio    Tyler Clay    Logan    Pleasants    Upshur
Doddridge    Marion    Pocohontas    Webster Fayette    Marshall    Preston   
Wetzel Gilmer    Mason    Putnam    Wirt Grant    McDowell    Raleigh    Wood
Greenbrier    Mercer    Ritchie    Wyoming

 

38



--------------------------------------------------------------------------------

Wisconsin

 

Brown    Kewaunee    Oconto    Shawano Calumet    Manitowoc    Outagamie   

 

39



--------------------------------------------------------------------------------

EXHIBIT A:

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE AMEDISYS, INC. 2018
OMNIBUS INCENTIVE COMPENSATION PLAN

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of
January 2, 2019 (the “Grant Date”), is by and between Amedisys, Inc., a Delaware
corporation (the “Company”), and Paul B. Kusserow (the “Grantee”). Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
them in the Omnibus Plan (as defined below). This Agreement constitutes the
Award Notice that is described in the Omnibus Plan.

 

  1.

Award. This Award of Restricted Stock Units (“RSUs”) is made with respect to
36,819 shares of Common Stock. Each RSU represents the right to receive a share
of Common Stock, subject to the terms and conditions set forth in the Company’s
2018 Omnibus Incentive Compensation Plan (as the same may be amended from time
to time, the “Omnibus Plan”) and this Agreement. Prior to the vesting of RSUs
hereunder, the Grantee will not have any interest in the Common Stock subject to
this Award or be entitled to any voting rights, dividends or any other rights
and privileges of stockholders of the Company.

 

  2.

Vesting. Subject to Section 3 of this Agreement, the RSUs granted under
Section 1 shall vest, if at all, on each date specified in the following
schedule (each such date, a “Vesting Date”), provided that, with respect to the
Vesting Date for the first two tranches, the Grantee has not incurred a
termination of Employment prior to such Vesting Date, and in the case of the
third and final tranche, that the Grantee has not incurred a termination of
Employment prior to December 16, 2021, which is the end of the Term as set forth
in the Amended and Restated Employment Agreement by and between the Grantee and
the Company dated September 27, 2018 (the “Amended and Restated Employment
Agreement”):

(i) 12,273 shares of Common Stock will become vested on the first anniversary of
the Grant Date;

(ii) An additional 12,273 shares of Common Stock will become vested on the
second anniversary of the Grant Date; and

(iii) An additional 12,273 shares of Common Stock will become vested on the
third anniversary of the Grant Date.

 

  3.

Forfeiture/Accelerated Vesting. All RSUs granted in accordance with the terms of
this Agreement shall be subject to the forfeiture and accelerated vesting
provisions contained in the Amended and Restated Employment Agreement.

 

  4.

Rights as Stockholder. At each respective Vesting Date, or such other times that
this Award becomes vested, the Grantee shall be deemed the owner of the Common
Stock and will have all rights of a stockholder with respect thereto and the
Company will promptly deliver such shares of Common Stock to the Grantee;
provided, however, that the Company shall be under no obligation to deliver
Common Stock under this Award until all conditions stated in the Omnibus Plan
with respect to regulatory approvals and listing requirements have been
satisfied.

 

  5.

Non-Transferability of Award. This Agreement and the RSUs are not assignable or
transferable other than by will or by the laws of descent and distribution or
pursuant to certain domestic relations orders. The terms of this Agreement shall
be binding on the Grantee’s heirs and successors and on the administrators and
executors of the Grantee’s estate. Any attempt to transfer the Grantee’s rights
under this Agreement or the RSUs granted hereby other than in accordance with
the provisions of this Section 5 shall cause all rights of the Grantee hereunder
to be immediately forfeited.

 

  6.

Tax Withholding. Prior to the issuance or delivery of Common Stock in connection
with the vesting of the RSUs, payment must be made by the Grantee of any
federal, state, local or other taxes that become due on account of the Award.
Such obligations shall be satisfied by withholding whole shares of Common Stock
with an aggregate Fair Market Value equal to such obligations, unless the
Grantee makes



--------------------------------------------------------------------------------

  other arrangements for withholding with the Company. The amount that is
calculated for withholding shall not exceed the maximum withholding rate. Any
fractional share of Common Stock remaining shall be paid in cash to the Grantee.

 

  7.

Omnibus Plan Incorporated by Reference. This grant of RSUs is made pursuant to
the Omnibus Plan, and in all respects will be interpreted in accordance with the
Omnibus Plan. The Committee has the authority to interpret and construe this
Agreement pursuant to the terms of the Omnibus Plan, and its decisions are
conclusive as to any questions arising hereunder. The Grantee hereby
acknowledges receipt of the Omnibus Plan, which shall be deemed to be
incorporated in and form a part hereof. In the event of any conflict between the
terms of this Agreement and the terms of the Omnibus Plan, as the same may be
amended and in effect from time to time, the terms of the Omnibus Plan shall
prevail.

 

  8.

Amendment. This Agreement may not be amended, modified or waived except by a
written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

 

  9.

Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Grantee will be
addressed to the Grantee at the current address shown on the books and records
of the Company. Any notice shall be sent by registered or certified mail,
overnight courier service or by electronic delivery.

 

  10.

Governing Law. This Agreement shall be governed by and shall be construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the conflicts of laws provisions thereof.

 

  11.

Supersedes Prior Agreements. This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
Grantee, other than the Amended and Restated Employment Agreement, regarding the
grant of any RSUs contemplated hereby.

 

  12.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

  13.

Severability. The invalidity or unenforceability of any provision of the Omnibus
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Omnibus Plan or this Agreement, and each provision of the
Omnibus Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

  14.

Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
spouse with respect to this Agreement, the RSUs and any shares of Common Stock
delivered in accordance with Section 4 of this Agreement, and the parties to
this Agreement shall act in all matters as if the Grantee was the sole owner of
this Agreement and the shares of Common Stock. This appointment is coupled with
an interest and is irrevocable.

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Grantee has executed this Agreement
effective as of the Grant Date.

 

AMEDISYS, INC. BY:  

 

  Julie D. Klapstein   Chair of the Compensation Committee GRANTEE

 

Paul B. Kusserow



--------------------------------------------------------------------------------

EXHIBIT B:

FORM OF STOCK OPTION AWARD AGREEMENT UNDER THE AMEDISYS, INC. 2018 OMNIBUS
INCENTIVE COMPENSATION PLAN

This Stock Option Agreement (this “Agreement”), dated as of January 2, 2019 (the
“Grant Date”), is by and between Amedisys, Inc., a Delaware corporation (the
“Company”), and Paul B. Kusserow (the “Award Recipient”). Capitalized terms used
but not otherwise defined herein shall have the meaning ascribed to them in the
Plan (as defined below).

RECITALS

WHEREAS, the Company has established and maintains its 2018 Omnibus Incentive
Compensation Plan (the “Plan”) for the benefit of its employees;

WHEREAS, the Award Recipient is employed as the President and Chief Executive
Officer of the Company;

WHEREAS, pursuant to the terms of the Amended and Restated Employment Agreement
by and between the Award Recipient and the Company dated September 27, 2018 (the
“Amended and Restated Employment Agreement”), the Company wishes to grant to the
Award Recipient Non-Qualified Stock Options (“Options”) under the terms of the
Plan, subject to certain restrictions and limitations; and

WHEREAS, the Award Recipient desires to receive a grant of such Options from the
Company.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Award Recipient agree as follows:

 

  1.

Grant of Options.

(a)    Number of Options and Exercise Price. The Company hereby grants to the
Award Recipient, effective as of the Grant Date, 80,602 Options under the Plan,
each such Option contingently entitling the Award Recipient to purchase one
share of the Company’s common stock, $0.001 par value per share (the “Stock”),
at an exercise price of [insert closing market price on grant date] per share
(the “Exercise Price”), subject to the vesting schedules and other terms and
conditions set forth below. Unless and until the Options will have vested
pursuant to Section 1(b) of this Agreement, the Award Recipient will have no
right to purchase any shares of Stock pursuant to Section 2 of this Agreement.

(b)    Vesting Schedule. Subject to Section 6 of this Agreement, the Options
granted under Section 1(a) shall vest, if at all, in accordance with the
following schedule: 26,868 of the Options shall vest on the first anniversary of
the Grant Date, and 26,867 of the Options shall vest on each of the second and
third anniversaries of the Grant Date (each such date, a “Vesting Date”),
provided that, with respect to the Vesting Date for the first two tranches, the
Award Recipient has not incurred a termination of Employment prior to such
Vesting Date, and in the case of the third and final tranche, that the Award
Recipient has not incurred a termination of Employment prior to prior to
December 16, 2021, which is the end of the Term as set forth in the Amended and
Restated Employment Agreement. For avoidance of doubt, except as expressly
provided in the Amended and Restated Employment Agreement, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date and
vesting shall occur only on the applicable Vesting Date pursuant to this
Section 1(b).

 

  2.

Exercise of Option.

 

  (a)

Method of Exercise. The Options may be exercised (i) by giving written notice to
the Company specifying the number of whole shares of Stock to be purchased and
accompanying such notice



--------------------------------------------------------------------------------

  with payment therefor in full (or arrangement made for such payment to the
Company’s satisfaction) either (A) in cash, (B) by delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Stock having a Fair Market Value, determined
as of the date of exercise, equal to the aggregate purchase price payable by
reason of such exercise, (C) authorizing the Company to withhold whole shares of
Stock that would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, (D) in cash by a broker-dealer acceptable to the Company to
whom the Award Recipient has submitted an irrevocable notice of exercise or
(E) a combination of (A), (B) and (C) and (ii) by executing such documents as
the Company may reasonably request. Any fraction of a share of Stock which would
be required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the Award Recipient. No shares of Stock
shall be issued and no certificate representing Stock shall be delivered until
the full purchase price therefor and any withholding taxes thereon, as described
in Section 8, have been paid (or arrangement made for such payment to the
Company’s satisfaction).

 

  (b)

Transfer of Shares. No shares of Stock will be issued pursuant to the exercise
of this Option unless such issuance and exercise compiles with relevant
provisions of law (including federal and state securities laws) and the
requirements of any stock exchange upon which the Stock may then be listed.

3.    Type of Option. This Option is a Non-Qualified Stock Option and is not
intended to be treated as a stock option described in subsection (b) of
Section 422 of the Code.

4.    Term of Option/Expiration Date. The term of this Option shall be for a
period of ten (10) years from the Grant Date set forth above. Subject to
Section 6, this Option will terminate upon the termination of the Award
Recipient’s employment with the Company. If such termination is not for Cause
(as defined in the Amended and Restated Employment Agreement), the Award
Recipient will have until the earlier of January 2, 2029 and the 90th day
following the Award Recipient’s termination of employment to exercise any
options that were vested as of the date of termination of employment. If the
Award Recipient’s employment is terminated for Cause, this entire Option shall
terminate immediately upon his termination.

5.    Restrictions on Transfer. During the lifetime of the Award Recipient, the
Options may be exercised only by the Award Recipient. This Agreement and the
Options are not assignable or transferable other than by will or by the laws of
descent and distribution or pursuant to certain domestic relations orders. The
terms of this Agreement shall be binding on the Award Recipient’s heirs and
successors and on the administrators and executors of the Award Recipient’s
estate. Any attempt to transfer the Award Recipient’s rights under this
Agreement or the Options granted hereby other than in accordance with the
provisions of this Section 5 shall cause all rights of the Award Recipient
hereunder to be immediately forfeited.

6.    Forfeiture/Accelerated Vesting. All Options and underlying shares of Stock
shall be subject to the forfeiture and accelerated vesting provisions contained
in the Amended and Restated Employment Agreement.

7.    Rights as Stockholder. The Award Recipient shall have none of the rights
of a stockholder with respect to any Stock subject to the Option until such
Stock shall be issued upon the exercise of the Option.

8.    Withholding. Prior to the issuance or delivery of any shares of Stock in
connection with the exercise of the Options, payment must be made by the Award
Recipient of any federal, state, local or other taxes that may be required to be
withheld or paid in connection with such exercise. The Award Recipient may
satisfy any such obligation by any of the following means: (A) a cash payment to
the Company, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously owned whole shares of
Stock having an aggregate Fair Market Value, determined as of the date that the
amount of tax is to be withheld or paid (the “Tax Date”), equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Stock which would otherwise be delivered having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount



--------------------------------------------------------------------------------

necessary to satisfy any such obligation, (D) a cash payment by a broker-dealer
acceptable to the Company to whom the Award Recipient has submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C).
Shares of Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the maximum withholding rate. Any fraction of share of
Stock which would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by the Award Recipient.

 

  9.

Plan Incorporated by Reference. This grant of Options is made pursuant to the
Plan, and in all respects will be interpreted in accordance with the Plan. The
Compensation Committee has the authority to interpret and construe this
Agreement pursuant to the terms of the Plan, and its decisions are conclusive as
to any questions arising hereunder. The Award Recipient hereby acknowledges
receipt from the Company of a copy of the current version of the Plan, which
shall be deemed to be incorporated in and form a part hereof. The Award
Recipient acknowledges that in the event of any conflict between the terms of
this Agreement and the terms of the Plan, as the same may be amended and in
effect from time to time, the terms of the Plan shall prevail.

 

  10.

No Employment or Other Rights. This grant of Options does not confer upon the
Award Recipient any right to be continued in the employment of the Company or
any subsidiary or interfere in any way with the right of the Company to
terminate the Award Recipient’s employment at any time, for any reason, with or
without cause, or to decrease the Award Recipient’s compensation or benefits.
This grant of Options is a one-time benefit and does not create any contractual
or other right to receive additional Options or other benefits in lieu of
Options in the future.

 

  11.

Applicable Law. The validity, construction, interpretation and effect of this
Agreement will be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

 

  12.

Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Award Recipient will
be addressed to the Award Recipient at the current address shown on the books
and records of the Company. Any notice shall be sent by registered or certified
mail, overnight courier service or by electronic delivery.

 

  13.

Entire Agreement. This Agreement and the Plan contain the entire agreement
between the Award Recipient and the Company regarding the grant of Options and
supersede all prior arrangements or understandings, other than the Amended and
Restated Employment Agreement, with respect thereto.

 

  14.

Amendment. This Agreement may not be amended, modified or waived except by a
written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

 

  15.

Severability. The invalidity or unenforceability of any provision of the Omnibus
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Omnibus Plan or this Agreement, and each provision of the
Omnibus Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

  16.

Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Award Recipient
shall be treated as agent and attorney-in-fact for that interest held or claimed
by his spouse with respect to this Agreement, the Options and any shares of
Stock purchased and delivered in accordance with Section 2 or this Agreement,
and the parties to this Agreement shall act in all matters as if the Award
Recipient was the sole owner of this Agreement and the shares of Stock. This
appointment is coupled with an interest and is irrevocable.

[Signature page follows below]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Award Recipient has executed this
Agreement effective as of the Grant Date.

 

AMEDISYS, INC. BY:  

 

      Julie D. Klapstein       Chair of the Compensation Committee AWARD
RECIPIENT

 

Paul B. Kusserow



--------------------------------------------------------------------------------

EXHIBIT C:

FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER

THE AMEDISYS, INC. 2018 OMNIBUS INCENTIVE COMPENSATION PLAN

This Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”),
dated as of January 2, 2019 (the “Grant Date”), is by and between Amedisys,
Inc., a Delaware corporation (the “Company”), and Paul B. Kusserow (the
“Grantee”). Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to them in the Omnibus Plan (as defined below). This
Agreement constitutes the Award Notice that is described in the Omnibus Plan.

1.    Award. This Award of Restricted Stock Units (“RSUs”) is made with respect
to 73,638 shares of Common Stock. Each RSU represents the right to receive a
share of Common Stock, subject to the terms and conditions set forth in the
Company’s 2018 Omnibus Incentive Compensation Plan (as the same may be amended
from time to time, the “Omnibus Plan”) and this Agreement. Prior to the vesting
of RSUs hereunder, the Grantee will not have any interest in the Common Stock
subject to this Award or be entitled to any voting rights, dividends or any
other rights and privileges of stockholders of the Company.

2.    Vesting. Subject to Section 3 of this Agreement, the RSUs granted under
Section 1 shall become eligible for vesting based on both: (i) the certification
by the Committee of the achievement of the performance measures described on
Schedule 1 attached hereto, and (ii) the completion of additional service-based
vesting requirements described on Schedule 1.

3.    Forfeiture/Accelerated Vesting. All RSUs granted in accordance with the
terms of this Agreement shall be subject to the forfeiture and accelerated
vesting provisions contained in the Amended and Restated Employment Agreement by
and between the Grantee and the Company dated September 27, 2018 (the “Amended
and Restated Employment Agreement”).

4.    Rights as Stockholder. At each respective Vesting Date, or such other
times that this Award becomes vested, the Grantee shall be deemed the owner of
the Common Stock and will have all rights of a stockholder with respect thereto
and the Company will promptly deliver such shares of Common Stock to the
Grantee; provided, however, that the Company shall be under no obligation to
deliver Common Stock under this Award until all conditions stated in the Omnibus
Plan with respect to regulatory approvals and listing requirements have been
satisfied.

5.    Non-Transferability of Award. This Agreement and the RSUs are not
assignable or transferable other than by will or by the laws of descent and
distribution or pursuant to certain domestic relations orders. The terms of this
Agreement shall be binding on the Grantee’s heirs and successors and on the
administrators and executors of the Grantee’s estate. Any attempt to transfer
the Grantee’s rights under this Agreement or the RSUs granted hereby other than
in accordance with the provisions of this Section 5 shall cause all rights of
the Grantee hereunder to be immediately forfeited.

6.    Tax Withholding. Prior to the issuance or delivery of Common Stock in
connection with the vesting of the RSUs, payment must be made by the Grantee of
any federal, state, local or other taxes that become due on account of the
Award. Such obligations shall be satisfied by withholding whole shares of Common
Stock with an aggregate Fair Market Value equal to such obligations, unless the
Grantee makes other arrangements for withholding with the Company. The amount
that is calculated for withholding shall not exceed the maximum withholding
rate. Any fractional share of Common Stock remaining shall be paid in cash to
the Grantee.

7.    Omnibus Plan Incorporated by Reference. This grant of RSUs is made
pursuant to the Omnibus Plan, and in all respects will be interpreted in
accordance with the Omnibus Plan. The Committee has the authority to interpret
and construe this Agreement pursuant to the terms of the Omnibus Plan, and its
decisions are conclusive as to any questions arising hereunder. The Grantee
hereby acknowledges receipt of the Omnibus Plan, which shall be deemed to be
incorporated in and form a part hereof. In the event of any conflict between the
terms of this Agreement and the terms of the Omnibus Plan, as the same may be
amended and in effect from time to time, the terms of the Omnibus Plan shall
prevail.



--------------------------------------------------------------------------------

8.    Amendment. This Agreement may not be amended, modified or waived except by
a written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

9.    Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Grantee will be
addressed to the Grantee at the current address shown on the books and records
of the Company. Any notice shall be sent by registered or certified mail,
overnight courier service or by electronic delivery.

10.    Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the laws of the State of Delaware, without
giving effect to the conflicts of laws provisions thereof.

11.    Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and Grantee, other than the Amended and Restated Employment Agreement, regarding
the grant of any RSUs contemplated hereby.

12.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

13.    Severability. The invalidity or unenforceability of any provision of the
Omnibus Plan or this Agreement shall not affect the validity or enforceability
of any other provision of the Omnibus Plan or this Agreement, and each provision
of the Omnibus Plan and this Agreement shall be severable and enforceable to the
extent permitted by law.

14.    Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
spouse with respect to this Agreement, the RSUs and any shares of Common Stock
delivered in accordance with Section 4 of this Agreement, and the parties to
this Agreement shall act in all matters as if the Grantee was the sole owner of
this Agreement and the shares of Common Stock. This appointment is coupled with
an interest and is irrevocable.

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Grantee has executed this Agreement
effective as of the Grant Date.

 

AMEDISYS, INC. BY:  

                                          

  Julie D. Klapstein   Chair of the Compensation Committee GRANTEE

                                          

Paul B. Kusserow



--------------------------------------------------------------------------------

Schedule 1: Vesting Schedule for Shares Subject to Performance-Based Conditions

 

1.

Vesting Schedule. Subject to Section 3 of this Agreement:

1.1    24,546 of the RSUs granted under Section 1 of the Agreement (the “2019
Tranche”) shall become eligible for vesting if (and only if) the Company attains
a reasonable financial and/or operational target that will be established by the
Committee (after consultation with Grantee; provided that the Committee shall
maintain ultimate authority to establish such target) at a later date but, in
any event, not later than within the first 90 days of the 2019 fiscal year (the
“2019 Tranche Performance Measure”). The Committee shall have the sole and
absolute discretion to determine the Company’s achievement of the 2019 Tranche
Performance Measure, and such determination shall be final and binding upon the
Grantee. Committee certification shall occur no later than 60 days following the
completion of the 2019 fiscal year. If the 2019 Tranche Performance Measure is
achieved, upon certification by the Committee, the 2019 Tranche RSUs shall vest,
if at all, immediately upon the date of certification of the 2021 Tranche
Performance Measure set forth in Section 1.3 below (the “Vesting Date”),
provided that the Grantee did not incur a termination of Employment prior to the
end of the Term as set forth in the Amended and Restated Employment Agreement.

1.2    24,546 of the RSUs granted under Section 1 of the Agreement (the “2020
Tranche”) shall become eligible for vesting if (and only if) the Company attains
a reasonable financial and/or operational target that will be established by the
Committee (after consultation with Grantee; provided that the Committee shall
maintain ultimate authority to establish such target) at a later date but, in
any event, not later than within the first 90 days of the 2020 fiscal year (the
“2020 Tranche Performance Measure”). The Committee shall have the sole and
absolute discretion to determine the Company’s achievement of the 2020 Tranche
Performance Measure, and such determination shall be final and binding upon the
Grantee. Committee certification shall occur no later than 60 days following the
completion of the 2020 fiscal year. If the 2020 Tranche Performance Measure is
achieved, upon certification by the Committee, the 2020 Tranche RSUs shall vest,
if at all, immediately upon the date of certification of the 2021 Tranche
Performance Measure set forth in Section 1.3 below (the “Vesting Date”),
provided that the Grantee did not incur a termination of Employment prior to the
end of the Term as set forth in the Amended and Restated Employment Agreement.

1.3    24,546 of the RSUs granted under Section 1 of the Agreement (the “2021
Tranche”) shall become eligible for vesting if (and only if) the Company attains
a reasonable financial and/or operational target that will be established by the
Committee (after consultation with Grantee; provided that the Committee shall
maintain ultimate authority to establish such target) at a later date but, in
any event, not later than within the first 90 days of the 2021 fiscal year (the
“2021 Tranche Performance Measure”). The Committee shall have the sole and
absolute discretion to determine the Company’s achievement of the 2021 Tranche
Performance Measure, and such determination shall be final and binding upon the
Grantee. Committee certification shall occur no later than 60 days following the
completion of the 2021 fiscal year. If the 2021 Tranche Performance Measure is
achieved, upon certification by the Committee, the 2021 Tranche RSUs shall vest
immediately upon the date of such certification (the “Vesting Date”), provided
that the Grantee did not incur a termination of Employment prior to the end of
the Term as set forth in the Amended and Restated Employment Agreement.

 

2.

Forfeiture upon Non-Achievement of Performance Measures. Subject to Section 3 of
this Agreement:

2.1    Any 2019 Tranche RSUs that did not become eligible for vesting in
accordance with Paragraph 1.1, above, shall be automatically forfeited by the
Grantee and returned to the Company as of the date that the Committee certifies
whether the 2019 Tranche Performance Measure has been achieved.

2.2    Any 2020 Tranche RSUs that did not become eligible for vesting in
accordance with Paragraph 1.2, above, shall be automatically forfeited by the
Grantee and returned to the Company as of the date that the Committee certifies
whether the 2020 Tranche Performance Measure has been achieved.

 

50



--------------------------------------------------------------------------------

2.3    Any 2021 Tranche RSUs that did not become eligible for vesting in
accordance with Paragraph 1.4, above, shall be automatically forfeited by the
Grantee and returned to the Company as of the date that the Committee certifies
whether the 2021 Tranche Performance Measure has been achieved.

 

51